UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2279



ROSITHA OFFELIA,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-611-603)


Submitted: June 18, 2004                      Decided:   July 6, 2004



Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.  Peter D. Keisler, Assistant Attorney
General, Linda S. Wernery, Senior Litigation Counsel, William C.
Minick, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rositha Offelia, a native and citizen of Haiti, petitions

for review of an order of the Board of Immigration Appeals (Board).

The order affirmed, without opinion, the immigration judge’s ruling

denying Offelia’s applications for asylum, withholding of removal,

and protection under the Convention Against Torture.        For the

reasons discussed below, we deny the petition for review.

           Offelia first challenges the immigration judge’s finding

that her asylum application was untimely with no showing of changed

or extraordinary circumstances excusing the late filing.      See 8

U.S.C. § 1158(a)(2)(B) (2000); 8 C.F.R. § 1208.4(a)(4), (5) (2004).

We conclude that we lack jurisdiction to review this claim pursuant

to 8 U.S.C. § 1158(a)(3) (2000).    See Tsevegmid v. Ashcroft, 336

F.3d 1231, 1235 (10th Cir. 2003); Molina-Estrada v. INS, 293 F.3d

1089, 1093 (9th Cir. 2002); Fahim v. United States Attorney Gen.,

278 F.3d 1216, 1217-18 (11th Cir. 2002); Ismailov v. Reno, 263 F.3d

851, 854-55 (8th Cir. 2001).

           Offelia next challenges the immigration judge’s finding

that she failed to meet her burden of proof to qualify for

withholding of removal or protection under the Convention Against

Torture.   Based on our review of the record and the immigration

judge’s decision, we find that the immigration judge did not err in

finding that Offelia failed to show that it is “more likely than

not” that she would face torture if returned to Haiti, or show a


                               - 2 -
“clear probability of persecution.”    See 8 C.F.R. 1208.16(c)(2)

(2004) (stating that to qualify for protection under the Convention

Against Torture, an alien must show that “it is more likely than

not that he . . . would be tortured if removed to the proposed

country of removal”); Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir.

2002) (“To qualify for withholding of removal, a petitioner must

show that he faces a clear probability of persecution because of

his race, religion, nationality, membership in a particular social

group, or political opinion.”).

          Accordingly, we deny Offelia’s petition for review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -